Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GEOMETRIES OF SPACER AND SILICIDE LAYERS FOR BIT LINE IN MEMORY DEVICE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10 and 11, 12, 14, 15, and 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20150214152 A1).
Regarding claim 1, Park discloses a semiconductor device (semiconductor device 100-1, fig 1), comprising: a substrate (substrate 110); a bit line structure (conductive line structures 140 which may be bit lines para 0053) disposed on the substrate: a trench (contact holes 170H) adjacent to at least one side of the bit line structure: a storage contact structure (landing pad 180, contact plug 170, metal silicide film 172) disposed within the trench, and comprising a storage contact (contact plug 170), a silicide layer (silicide 172), and a storage pad (landing pad 180); and a spacer structure (spacer structure 150) disposed between the bit line structure and the storage contact structure.
Regarding claim 2, Park discloses a bit line contact (conductive lines 142-1, fig 1) disposed on (over) the substrate (fig 1), wherein an upper surface of the storage contact (top surface of 170) is disposed below an upper surface (top surface of 142-1) of the bit line contact, and wherein the spacer structure comprises: a first spacer in contact with a sidewall of the bit line structure (first insulating spacer 152): and a second spacer (insulating film 160) disposed on the first spacer, the second spacer in contact with a sidewall of the storage pad (fig 1), wherein a lower surface of the second spacer (bottommost surface of 160) is in contact with an upper surface of the silicide layer (fig 1 and annotated portion of fig 1). 
Regarding claim 3, Park further discloses a third spacer (3rd spacer 154, annotated portion of fig 1), disposed between the first spacer and the second spacer.
Regarding claim 4, Park further discloses a fourth spacer (4th spacer, annotated portion of fig 1), disposed between the third spacer and the second spacer.
Regarding claim 5, Park further discloses that the third spacer is an air spacer (154 may be air. Para 0054).

    PNG
    media_image1.png
    653
    806
    media_image1.png
    Greyscale

Regarding claim 9, Park discloses that a first thickness of the spacer structure in contact with a sidewall of the storage pad (Thickness W2s, annotated portion of fig 1) is larger than a second thickness of the spacer structure in contact with a sidewall of the storage contact (thickness W1s, annotated portion of fig. 1).
Regarding claim 10, Park discloses a capacitor (capacitor lower electrode 190, para 0002, 0063, fig 1) disposed on the storage contact structure and electrically connected (electrically connected to storage pad 180, para 0002, 0065) with the storage pad.


	Regarding claim 12, Park discloses that an upper surface of the storage contact is lower than an upper surface of the bit line contact (annotated portion of fig 1).
	Regarding claim 14, Park discloses that the storage contact comprises: a first lower surface (first lower surface, annotated portion of fig 1) in contact with an isolation layer (isolation 114) within the substrate; and a second lower surface (second lower surface, annotated portion of fig 1) in contact with an active region (active region 116) defined by the isolation layer, wherein the first lower surface is higher than the second lower surface (annotated portion of fig 1).
Regarding claim 15, Park discloses a third spacer (3rd spacer) disposed between the first spacer and the second spacer and a fourth spacer (4th spacer) disposed between the third spacer and the second spacer.

	Regarding claim 17, Park discloses a substrate (substrate 110, fig 1) comprising an isolation layer (114)  and an active region (116) adjacent to the isolation layer: a bit line contact (142-1) disposed on the substrate: a bit line structure (conductive line structures 140 which may be bit lines para 0053) 
Regarding claim 18, Park further discloses that the bit line structure (140) comprises a bit line (conductive line 142) and a capping pattern (insulating capping pattern 144) disposed on the bit line, and wherein the upper surface of the silicide layer is lower than an upper surface of the bit line (fig 1).
Regarding claim 20, Park further discloses that the second spacer (154, fig 1) is an air spacer (154 may be air, para 0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Song (US 20140231892 A1 of Song)
	Regarding claim 6, Park discloses that the bit line structure (140, fig 1) comprises a bit line (conductive line 142) and a capping pattern (insulating capping pattern) disposed on the bit line, wherein a lower sidewall of the capping pattern is in contact with the first spacer (fig 1).
Park fails to disclose that an upper sidewall of the capping pattern is in contact with the storage pad.  
However, spacer structures are often selectively removed around capping patterns to facilitate air spacer formation.  For example, Song discloses a comparable bitline with a capping pattern and surrounding spacers, in which the spacers are shortened so that the exposed second spacer may be selectively removed to form an air gap (para 0067, “Upper portions of the first to third spacers 10, 11, and 12 may be removed” para 0066; see also figs 11A and 12A in which only the second and third spacers are shortened.)     Because the spacer layers of Park may include an air gap, e.g. para 0116, and because it was known that shortening the spacers and etching is one technique for forming an air gap, it 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lim (US 20140299989 A1).
Regarding claim 7, Park discloses that the second spacer (160) comprises: a fifth spacer (160) in contact with the sidewall of the storage pad.
Park fails to disclose that the second spacer further comprises a sixth spacer disposed between the first spacer and the fifth spacer.
However, corners where barrier patterns and silicides meet are often filled with additional spacer layers.  For example, Lim discloses a spacer layer (capping spacer 43a, fig 9D) formed at the corners where a barrier film (46a) meets a silicide (ohmic contact 41B, which is a silicide, para 0113-0117).  The capping spacer 43a of Lim could likewise be formed outside the region where the second spacer (barrier 160, Park) meets the silicide 172 of Park.  This would result in a sixth spacer (43a, Lim) disposed between the first spacer (152, Park) and the fifth spacer (160, Park).  In the combination, each element would continue to perform the same function it did separately: the capping spacer of Lim rd spacer 154 which extends below the silicide layer junction and which may be air (Park para 0108), it would have been obvious for a person having ordinary skill in the art to fill the corners between the second spacer 160 and silicide layer 172 to achieve the predictable result of preventing material flow into this space.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 8, the combination of Park and Lim of claim 7 further discloses that a lower surface of the fifth spacer (entire lower surface of 160, Park) and a lower surface of the sixth spacer (corner surfaces of capping spacer 43a, Park) are in contact with the upper surface of the silicide layer.

Regarding claim 16, Park discloses that the second spacer (160) comprises: a fifth spacer (160) in contact with the sidewall of the storage pad.
Park fails to disclose that the second spacer further comprises a sixth spacer disposed between the first spacer and the fifth spacer.
However, corners where barrier patterns and silicides meet are often filled with additional spacer layers.  For example, Lim discloses a spacer layer (capping spacer 43a, fig 9D) formed at the corners where a barrier film (46a) meets a silicide (ohmic contact 41B, which is a silicide, para 0113-0117).  The capping spacer 43a of Lim could likewise be formed outside the region where the second spacer (barrier 160, Park) meets the silicide 172 of Park.  This would result in a sixth spacer (43a, Lim) 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 19, Park discloses that the fourth spacer (160) comprises: a fifth spacer (160) in contact with the sidewall of the storage pad.
Park fails to disclose that the fourth spacer further comprises a sixth spacer disposed between the first spacer and the fifth spacer.
However, corners where barrier patterns and silicides meet are often filled with additional spacer layers.  For example, Lim discloses a spacer layer (capping spacer 43a, fig 9D) formed at the corners where a barrier film (46a) meets a silicide (ohmic contact 41B, which is a silicide, para 0113-0117).  The capping spacer 43a of Lim could likewise be formed outside the region where the fourth spacer (barrier 160, Park) meets the silicide 172 of Park.  This would result in a sixth spacer (43a, Lim) disposed on the fifth spacer.  In the combination, each element would continue to perform the same 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yoo (US 20150061136 A1)
	Regarding claim 13, Park discloses that the bit line structure comprises a bit line (141-1) and a capping pattern (144) disposed on the bit line.
Park does not disclose that the upper surface of the silicide layer is higher than an upper surface of the bit line. (Park discloses the inverse relationship.)
However, Yoo discloses a bit line structure (conductive lines 142, which may constitute bitlines para 0042, fig 2) comprising a bit line (142A) and a capping pattern (insulating capping pattern 144) disposed on the bit line wherein the upper surface of a silicide layer (silicide layer 174) is higher than an upper surface of the bit line. 
	Because the bit lines and silicide layers of Park are comparable and used in the same way as Yoo, a person having ordinary skill in the art at the time of filing would have readily recognized the finite 
Because it appears from the record that applicant has not established the criticality of the upper surface of a silicide layer being higher than an upper surface of the bit line, it would have been obvious to one of ordinary skill in the art to modify the offset of Park and arrive at the offset of Yoo through routine experimentation. 
Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170018553 A1 of Lee discloses a spacer structure in which the spacer layers do not extend along the entire length of a bit line capping pattern, e.g. fig 8b.

	US 20180040560 A1 of Kim discloses additional conformations of spacer structures at e.g. fig 1B.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817